Case 2:20-cr-00175-MRH Document 20 Filed 07/22/20 Page 1 of 4

IN THE UNITED. STATES DISTRICT COURT

FOR THE WESTERN DISTRICT OF PENNSYLVANIA wot Eby. {2 é Ny
eS7
Ops) © Dig
UNITED STATES OF AMERICA | ) Off 5 Ploy
) | _ "EN VWsyo Upp
| imi 17S EK
v. ) Criminal No. Wi4
) UNDER SEAL
DEVIN MONTGOMERY )
BRANDON BENSON ... )

INDICTMENT MEMORANDUM
AND NOW comes the United States of America, by its attorneys, Scott W. Brady, United
States Attorney for the Western District of Pennsylvania, and Shaun E. Sweeney, Assistant United
States Attorney for said District, and submits this Indictment Memorandum to the Court:
I. THE INDICTMENT
A federal grand jury returned a two-count Indictment against the above-named defendants

\

for alleged violations of federal law:

 

 

COUNT. OFFENSE/DATE TITLE/SECTION DEFENDANT
1 Malicious Destruction or Damage By Fire 1g U.S.C. § MONTGOMERY
, of Vehicle of Organization Receiving 844(£)(1)
Federal Financial Assistance ,
On May 30, 2020
2 Bank Burglary . 18 US.C.§§2  - MONTGOMERY
On May 30, 2020 _ and 2113(a) BENSON

UL. ELEMENTS OF THE OFFENSES
A. As to Count 1:
In order for the crime of Malicious Destruction or Damage By Fire of Vehicle of
Organization Receiving Federal Financial Assistance, in violation of 18 U.S.C.-§ 844(f)(1), to be
established, the government must prove all of the following essential elements beyond a reasonable

‘

doubt:
Case 2:20-cr-00175-MRH Document 20 Filed 07/22/20 Page 2 of 4

1. The defendant set fire to a vehicle, or attempted to set fire to a vehicle, in
order to damage or destroy that vehicle.
2. The defendant acted maliciously.
3. The vehicle was in whole or in part owned or possessed by, or leased to, an
organization receiving Federal financial assistance.
Authorities: 18 U.S.C. 844(f)(1); United States v. Heredia-Ortiz, 530°
F Supp.2d 416, 418 (D. Puerto Rico 2007); United States v. McKinnon, 281 .
F.Supp.2d 1146, 1148 (N.D. Cal. 2003).
B. As to Count 2:
In order for the crime of Bank Burglary, in violation of Title 18, United States Code,
Sections 2 and 2113(a)(second paragraph), to be established, the government must prove all of the
following essential elements beyond a reasonable doubt:
1. The defendant entered, or attempted to enter a bank, or a building used in
whole or in part as a bank.
| 2. _ At the time the defendant entered or attempted to make entry, the defendant
intended to commit a felony affecting such bank, or any larceny, in violation of federal law.
3. The deposits of the bank were at that time insured by the Federal Deposit
Insurance Corporation.’
Authorities: 18 U.S.C. § 2113(a) (second paragraph); J erome Vv. United
States, 318 U.S. 101 (1943); United States v. Urrutia, 897 F.2d 430 (9" Cir.
1990); United States v. Jones, 993 F.2d 58 (5™ Cir. 1993).
Il. PENALTIES
A. As to Count 1: Malicious Destruction or Damage By Fire of Vehicle of

Organization Receiving Federal Financial Assistance (18 U.S.C. § 844(f)(1)):

1. The maximum penalties for individuals are:

2
Case 2:20-cr-00175-MRH Document 20 Filed 07/22/20 Page 3 of 4

(a) imprisonment for not less than five (5) years, but not more than
twenty (20) years (18 U.S.C. § 844(f)(1)); |

(b) a fine not more than $250,000 (18 U.S.C. § 3571(d));

(c) a term of supervised release of not more than three (3) years (18
U.S.C. § 3583); and

(d) Any or all of the above.

B. As to Count 2: Bank Burglary (18 U.S.C. §§ 2 and 2113(a) (second
paragraph)): | |
1. The maximum penalties for individuals are:

(a) imprisonment for not more than twenty (20) years (18 U.S.C. §
2113(a));

(b) a fine not more than $250,000 (18 U.S.C. § 3571(d));

(c) a term of supervised release of not more than three (3) years (18
- US.C. § 3583); and

(d) Any or all of the above.

TV. MANDATORY SPECIAL ASSESSMENT
A mandatory special assessment of $100.00 must be imposed upon conviction as to each |
count, pursuant to 18 U.S.C. § 3013.
V. RESTITUTION
Restitution may be required in this case, together with any authorized penalty, as part of -

. the defendant's sentence pursuant to 18 U.S.C. §§ 3663, 3663A, and 3664.
Case 2:20-cr-00175-MRH Document 20 Filed 07/22/20 Page 4 of 4

VI. FORFEITURE
Not applicable in this case.
Respectfully submitted,

SCOTT W. BRADY
United States Attorney

/s/ Shaun E. Sweeney. .
SHAUN E. SWEENEY

Assistant U.S. Attorney
PA ID No. 53568
